Citation Nr: 0335420	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  01-10 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disability, to include as secondary to service-
connected left medial meniscectomy with traumatic arthritis.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected left 
medial meniscectomy with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah (RO), which, among other things, held that 
new and material evidence had not been received to reopen a 
claim for service connection for a right knee disability, 
secondary to service-connected left medial meniscectomy with 
traumatic arthritis; and denied service connection for low 
back pain, secondary to service-connected left medial 
meniscectomy with traumatic arthritis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A September 1984 Board decision denied service connection 
for a right knee disability. 

3.  Evidence added to the record since the September 1984 
Board decision is relevant and, when viewed in conjunction 
with the evidence previously of record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a right knee 
disability. 

4.  The competent medical evidence shows that the veteran's 
right knee degenerative changes were caused by an overuse 
syndrome due to his service-connected left knee medial 
meniscectomy with traumatic arthritis.  

5.  The competent medical evidence shows that the veteran's 
lumbosacral strain syndrome was caused by the markedly 
abnormal gait and pelvic tilt associated with his service-
connected left knee disability.  


CONCLUSIONS OF LAW

1.  Secondary service connection for degenerative changes of 
the right knee is warranted.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.310(a) (2003).

2.  Secondary service connection for lumbosacral strain 
syndrome is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  In this regard, there has been 
a significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Since the veteran's 
claim was received in April 2001, the VCAA is applicable.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to reopen and grant the veteran's claim for service 
connection for a right knee disability, as well as grant 
service connection for low back disability.  Therefore, no 
further development is needed.

Factual Background 

In correspondence and during a June 2003 videoconference 
hearing before the undersigned Veterans Law Judge, the 
veteran has contended that his current right knee 
degenerative changes and low back pain are the result of an 
in-service fall from a helicopter.  He has also contended 
that his right knee and low back disabilities are secondary 
to gait changes caused by his service-connected left medial 
meniscectomy with traumatic arthritis.  

A September 1984 Board decision denied service connection for 
a right knee disability.  The decision found that the veteran 
did not have a right knee disorder until many years after 
service discharge and that it was unrelated to his service-
connected residuals of a left knee medial meniscectomy with 
traumatic arthritis.  

The report of an October 2002 VA examination provides a 
pertinent assessment of unequal length of the veteran's legs, 
which would continue to exacerbate pain and gait 
abnormalities over time.

The report of a May 2003 VA examination indicates that the 
veteran's medical records were reviewed.  The report sets 
forth pertinent medical history as well as the results of 
current physical examination.  The assessments include 
obvious degenerative changes of the right knee with constant 
pain, reduced range of motion, a strongly positive McMurray's 
test to the medial meniscus, and a history of recurrent 
locking in full flexion; and lumbosacral strain syndrome with 
intermittent pain and reduced range of motion without any 
radiculopathy and with intact sensory perception over the 
buttocks and down each lower extremity.  As an addendum, the 
VA examiner opined that while the veteran claimed an injury 
to the right knee at the time of the initial trauma to the 
left knee, the prolonged and persistent disability involving 
the left knee had caused the overuse syndrome to the right 
knee with exaggerated stress on the right knee and the 
development of obvious degenerative changes, re: nodular 
osteophytes.  The VA examiner further opined that the 
prolonged disability in the veteran's left knee with a 
markedly abnormal gait and tilting of the pelvis to the left, 
and necessitating the use of a cane in ambulation, had caused 
a marked change in the weight-bearing line and a subsequent 
systematic development of the lumbosacral strain syndrome.  

A July 2003 letter from R.J.M., M.D. provides that he had 
cared for the veteran since 1997.  Dr. R.J.M. attached an 
orthopedic examination report and an MRI report from private 
medical providers.  In his July 2003 letter, Dr. R.J.M. 
states that the veteran had developed an obvious limp and his 
gait was such that he shifted his weight to the right side, 
putting extra pressure on his lower back and right leg.  This 
had resulted in an increasing amount of pain in his back and 
right knee.  

Legal Analysis

New and Material Evidence

The September 1984 Board decision denying service connection 
for a right knee disability is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7104 
(West 2002).  In order to reopen this claim, the veteran must 
present or secure new and material evidence with respect to 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provides for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  The veteran's 
pending claim was filed prior to that date and these changes 
are not applicable in this case.

The Board observes that what was missing at the time of the 
September 1984 rating decision was competent medical evidence 
of right knee findings in service, or competent medical 
evidence linking the veteran's post-service right knee 
findings to service or a service-connected disability.  

The Board first finds that the October 2002 VA examination 
report, the May 2003 VA examination report and the July 2003 
letter from Dr. R.J.M., are new within the meaning of the 
cited legal authority.  They are not cumulative of evidence 
considered by the June 1990 rating decision and they are 
relevant to the claim for service connection for a right knee 
disability. 

The Board also finds that the new evidence is material, 
because it provides a more complete picture, within the 
meaning of Hodge, supra.  The reports constitute competent 
medical evidence that the veteran's right knee disability is 
the result of his service-connected left knee medial 
meniscectomy with traumatic arthritis.  When viewed with the 
evidence already of record (i.e., earlier findings of current 
right knee disability), they provide a more complete picture 
of the circumstances surrounding the veteran's right knee 
disability.  The Board finds that the reports are significant 
enough that they must be considered in order to fairly decide 
the merits of the veteran's claim.  Therefore, they are new 
and material evidence within the meaning of 38 C.F.R. § 
3.156(a).  Accordingly, the Board is required to reopen the 
previously denied claim of service connection for a right 
knee disability, to include as secondary to service-connected 
left medial meniscectomy with traumatic arthritis.  

Service Connection 

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service- 
connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the Board's responsibility to determine the probative 
weight of evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claims for service 
connection for right knee degenerative changes and a low back 
disability, each secondary to service-connected left medial 
meniscectomy with traumatic arthritis.

There are several competent medical opinions in the record 
before the Board linking the claimed disabilities to the 
veteran's service-connected left knee disability.  The 
October 2003 VA examination report provides that the unequal 
length of the veteran's legs exacerbated pain and gait 
abnormalities and would continue to do so.  The May 2003 VA 
examination report includes the opinion that the prolonged 
and persistent disability involving the left knee had caused 
the overuse syndrome to the right knee with exaggerated 
stress on the right knee and the development of obvious 
degenerative changes, identified as nodular osteophytes.  It 
also includes the opinion that the prolonged disability in 
the veteran's left knee with a markedly abnormal gait and 
tilting of the pelvis to the left, and necessitating the use 
of a cane in ambulation, had caused a marked change in the 
weight-bearing line and a subsequent systematic development 
of lumbosacral strain syndrome.  Dr. R.J.M.'s July 2003 
letter provides the opinion that the veteran had developed an 
obvious limp, his gait was such that he shifted his weight to 
the right side putting extra pressure on his lower back and 
right leg, and this had resulted in an increasing amount of 
pain in his back and right knee.  

In sum, the medical evidence shows that the veteran's 
degenerative changes of the right knee were caused by an 
overuse syndrome due to his service-connected left knee 
medial meniscectomy with traumatic arthritis.  Further, the 
competent evidence shows that the veteran's lumbosacral 
strain syndrome was caused by the markedly abnormal gait and 
pelvic tilt associated with his service-connected left knee 
disability.  As there is no contrary medical evidence of 
record regarding either claim, the Board finds that secondary 
service connection is warranted for right knee degenerative 
changes and lumbosacral strain syndrome.



ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a right knee disability is 
reopened.

Entitlement to secondary service connection for right knee 
degenerative changes is granted.

Entitlement to secondary service connection for lumbosacral 
strain syndrome is granted.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



